
	
		II
		111th CONGRESS
		2d Session
		S. 3149
		IN THE SENATE OF THE UNITED STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit
		  certain executive compensation paid by systemically significant financial
		  institutions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wall Street Compensation Reform
			 Act of 2010.
		2.Executive
			 compensation paid by systemically significant financial institutions
			(a)In
			 generalSubsection (m) of section 162 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Special rule
				for application to systemically significant financial institutions
						(A)In
				generalIn the case of an employer which is a systemically
				significant financial institution, this subsection shall apply with the
				following modifications:
							(i)Non-public
				entitiesParagraph (1) shall be applied by substituting
				employer for publicly held corporation.
							(ii)Covered
				employeesParagraph (3) shall be applied—
								(I)by substituting
				such employee is among the 25 highest compensated employees for
				so much of subparagraph (B) as precedes for the taxable year (other than
				the chief executive officer)., and
								(II)in addition to
				the individuals described in such paragraph (including the individuals
				described in subclause (I) of this clause), by treating any employee whose
				actions have a material impact on the risk exposure of the taxpayer as a
				covered employee.
								Any employee
				whose applicable employee remuneration for the taxable year exceeds $1,000,000
				is presumed to engage in actions which have a material impact on the risk
				exposure of the taxpayer unless the taxpayer submits an information return to
				the Secretary which describes the role and responsibilities of such employee
				and the reason such employee should not be considered to have a material impact
				on the risk exposure of the taxpayer. Such return shall be deemed to have been
				approved unless the Secretary notifies the taxpayer in writing within 90 days
				of the submission of such return. For purposes of this clause, the term
				employee includes employees within the meaning of section
				401(c)(1).(iii)Remuneration
				payable on commission basisSubparagraph (B) of paragraph (4)
				shall not apply.
							(iv)Deferred
				deduction executive remunerationIn the case of any deferred
				deduction executive remuneration (as determined under rules similar to the
				rules of paragraph (5)(F), if executive remuneration for purposes of such
				paragraph included remuneration of covered employees as defined in clause (ii)
				of this paragraph, and if the year in which the applicable services were
				performed were treated as an applicable taxable year), rules similar to the
				rules of paragraph (5)(A)(ii) shall apply by substituting
				$1,000,000 for $500,000.
							(B)Systemically
				significant financial institution
							(i)In
				generalFor purposes of this paragraph, the term
				systemically significant financial institution means an entity
				which engages primarily in activities which are financial in nature (as
				determined under section 4(k) of the Bank Holding Company Act of 1956), and
				which—
								(I)owns or controls
				assets greater than $25,000,000,000, or
								(II)owns or controls
				assets greater than $10,000,000,000 and maintains a ratio of debt to equity
				which is greater than 20 to 1.
								(ii)ClassificationA
				taxpayer which is a systemically significant financial institution for any
				taxable year shall be a systemically significant financial institution for
				purposes of all subsequent taxable years.
							(C)Special rules
				for performance-based compensationRemuneration payable solely on
				account of the attainment of one or more performance goals (hereinafter
				performance-based remuneration) which is paid by any
				systemically significant financial institution to any covered employee (as
				determined under subparagraph (A)(ii)) shall not be excluded under subparagraph
				(C) of paragraph (4) from treatment as applicable employee remuneration unless
				the following requirements are met:
							(i)Performance-based
				compensation poolThe amount and allocation of the taxpayer's
				performance-based remuneration for covered employees are determined by the
				compensation committee required under paragraph (4)(C)(i) by taking into
				account—
								(I)the cost and
				quantity of capital required to support the risks taken by the taxpayer in the
				conduct of the financial activities of the taxpayer,
								(II)the cost and
				quantity of the liquidity risk assumed by the taxpayer in the conduct of such
				activities, and
								(III)the timing and
				likelihood of potential future revenues from such activities.
								(ii)Material
				termsThe material terms of performance-based remuneration paid
				to covered employees specify that—
								(I)not less than 50
				percent of such remuneration must vest no earlier than 5 years after the date
				of payment,
								(II)the proportion
				of such remuneration payable under vesting arrangements must increase based on
				the level of seniority or responsibility of the employee,
								(III)such
				remuneration payable under vesting arrangements must vest on a basis no faster
				than pro rata over the specified number of years of such arrangement (not to be
				less than 5),
								(IV)such
				remuneration is contingent on a formal agreement between the taxpayer and the
				employee which forbids the use of personal hedging strategies,
				remuneration-related insurance, or liability-related insurance which undermines
				the risk alignment effects of this paragraph,
								(V)in the case of an
				employer which is a publicly held corporation, not less than 50 percent of such
				remuneration must be in the form of stock in the employer, and
								(VI)in the case of
				remuneration paid to a chief executive officer or chief financial officer (if
				such chief financial officer is a covered employee) of a publicly held
				corporation, such remuneration must be subject to substantial forfeiture
				requirements in the event the taxpayer is required to prepare an accounting
				restatement due to material noncompliance, as a result of misconduct, with any
				financial reporting requirement under Federal securities laws.
								For purposes
				of this clause, the date on which remuneration is deemed to have vested is the
				first date on which such remuneration is not subject to a substantial risk of
				forfeiture (within the meaning of section 409A(d)(4)).(D)Special rule
				for performance-based compensation paid by non-public entitiesIn
				the case of a systemically significant financial institution which is not a
				publicly held corporation, in addition to the requirements of subparagraph (C),
				paragraph (4)(C) shall be applied by substituting the following for clauses (i)
				through (iii) thereof:
							(i)the taxpayer
				commissions an annual, external review of its compensation policies and
				practices, including an examination and analysis of the taxpayer's compliance
				with the requirements of this subsection, and
							(ii)the taxpayer
				obtains certification from an unrelated third party commissioned to evaluated
				compensation practices that performance goals and other material terms under
				which the remuneration is to be paid are satisfied before any payment of such
				remuneration is made.’.
							For
				purposes of the preceding sentence, all persons treated as a single employer
				under subsection (a) or (b) of section 52 or subsection (b) or (c) of section
				414 shall be treated as related taxpayers.(E)Coordination
				with rules for employers participating in the Troubled Assets Relief
				ProgramIn the case of any systemically significant financial
				institution to which paragraph (5) applies for any taxable year, this paragraph
				shall not apply to any payment of remuneration to which such paragraph
				applies.
						(F)Regulatory
				authorityNot later than 180 days after the date of the enactment
				of this paragraph, the Secretary shall prescribe such guidance, rules, or
				regulations of general applicability as are necessary to carry out the purposes
				of this paragraph, including—
							(i)the method for
				valuing assets for purposes of subparagraph (B)(i),
							(ii)the method for
				calculating the ratio described in subparagraph (B)(i)(II),
							(iii)criteria for
				use in determining whether the actions of an employee have a material impact on
				the risk exposure of the taxpayer, and for determining what constitutes a
				substantial forfeiture requirement with respect to executive
				remuneration,
							(iv)criteria for
				determining whether a remuneration agreement constitutes a hedging strategy,
				and
							(v)anti-abuse rules
				to prevent the avoidance of the purposes of this paragraph, including by use of
				independent contractors.
							(G)Application of
				paragraphThis paragraph shall apply—
							(i)in the case of an
				entity which is a systemically significant financial institution in calendar
				2010, to remuneration for services performed in calendar years beginning after
				2010, and
							(ii)in the case of
				an entity which becomes a systemically significant financial institution in a
				calender year after 2010, to remuneration for services performed in calendar
				years beginning with the second calendar year after the year in which such
				entity first becomes a systemically significant financial
				institution.
							.
			(b)Conforming
			 amendmentSubparagraph (G) of section 162(m)(5) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following:
			 Paragraph (6) shall not apply to any payment of remuneration to which
			 this paragraph applies..
			(c)Report on
			 performance-Based compensation paid by publicly held corporations
				(1)In
			 generalEach systemically significant financial institution which
			 is a publicly held corporation shall submit to the Chairman of the Securities
			 and Exchange Commission, and shall make publicly available, an annual report on
			 compensation policies and practices which describes—
					(A)the process used
			 to develop and modify such institution's compensation policies, including the
			 composition and the mandate of such institution's compensation
			 committee,
					(B)the actions taken
			 by such institution to comply with section 162(m)(6) of the Internal Revenue
			 Code of 1986,
					(C)any additional
			 actions taken to implement the Principles for Sound Compensation Practices
			 adopted by the Financial Stability Board established by the G–20 Finance
			 Ministers and Central Bank Governors,
					(D)the most
			 important design characteristics of such institution's compensation policies,
			 including criteria used for performance measurement and risk adjustment, the
			 linkage between pay and performance, vesting policy and criteria, and the
			 parameters used for allocating cash versus other forms of remuneration,
					(E)aggregate
			 quantitative information on remuneration paid by such institution,
			 differentiating between remuneration paid to senior executive officers and to
			 employees whose actions have a material impact on the risk exposure of such
			 institution, which indicates the amounts of remuneration for the financial year
			 (divided into fixed and variable remuneration) and the number of employees to
			 which such remuneration was paid, and
					(F)the amount of
			 remuneration paid by such institution during the financial year preceding the
			 year of the report which was nondeductible by reason of section 162(m) of such
			 Code.
					(2)Timing of
			 reportThe report required under paragraph (1) shall be submitted
			 beginning in calendar year 2011 (or, if later, the calendar year after the year
			 in which an entity first becomes a systemically significant financial
			 institution which is a publicly held corporation), at such time during such
			 year and each subsequent year as the Chairman of the Securities and Exchange
			 Commission shall specify.
				(3)DefinitionsAny
			 term used in this subsection which is also used in section 162(m)(6) of the
			 Internal Revenue Code of 1986 shall have the same meaning as when used in such
			 section.
				(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to remuneration for services performed after December 31, 2010.
			
